Citation Nr: 0204738	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  02-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a disorder of the feet.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefit sought on appeal.


FINDINGS OF FACT

1. The veteran has been notified of the evidence needed to 
substantiate his claim, 
and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran's current feet disorder was not manifested 
during service and is not 
otherwise shown to be related to service. 


CONCLUSION OF LAW

A foot disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's contention that he is 
entitled to service connection for his feet disorder.  The 
veteran maintains that he developed second degree flat feet 
during parachute training in 1944 and continued to have 
problems with his feet disorder following service.

The VCAA provides that VA shall notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim and shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the
veteran's claim for a benefit under a law administered by VA.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  The Board finds that although the VCAA was enacted 
during the pendency of this appeal and therefore was not 
explicitly considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal, as the requirements 
under the new laws and regulations have been met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of the reasons and bases as to 
why there is no prejudice to the veteran).

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the May 1999 Rating Decision, 
an October 2001 VA letter sent to the veteran and the 
November 2001 Statement of the Case specifically satisfy the 
requirement of 38 U.S.C.A. § 5103 of the new statute in that 
they clearly informed the veteran of the evidence necessary 
to substantiate his claim.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In that 
regard, it appears that the veteran's service medical records 
are unobtainable, and according to a May 1999 response from 
the National Personnel Records Center (NPRC), are presumed to 
have been destroyed in the 1973 fire which took place at the 
NPRC in St. Louis, Missouri.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  

While the veteran's service medical records are not of 
record, the RO appeared to have undertaken all possible 
development to obtain records generated during the veteran's 
active service, including having the veteran complete the NA 
Form 13055a Request for Information Needed to Reconstruct 
Medical Data.  Despite the efforts of the RO, there has been 
no recovery of medical records from service in this case.  
Hospital admission cards compiled by the Office of the 
Surgeon General (SGO), Department of the Army demonstrate 
that the veteran was circumcised in August 1944.  The Board 
further notes that all known medical records, numerous 
statements from the veteran and statements from the veteran's 
wife and sisters have been obtained and are associated with 
the claims file.  The RO sent the veteran letters in May 1999 
and October 2001 specifically requesting additional evidence 
to strengthen his claim.  In statements dated November 2001 
and February 2002, the veteran and his representative claimed 
to have no additional evidence to submit and asked to go 
ahead and process his claim.   

With respect to a VA examination under the VCAA, the 
assistance provided to the veteran shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms  
may be associated with the veteran's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)). 

While the veteran was not given a VA medical examination, the 
Board finds that an examination or medical opinion is not 
necessary for an equitable evaluation of the veteran's claim 
due to the fact that there is no competent medical evidence 
relating the veteran's current feet disorder to service.  
Without the evidence stated above, a VA examination would 
provide no assistance in making a decision on this claim.  As 
such, the Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  Accordingly, the Board concludes that the veteran's 
appeal is ready for disposition.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To prove 
service connection, a claimant must submit:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 
Vet. App. 341, 346 (1999).  That an injury occurred in 
service is not enough; there must be a chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required. 

As stated above, the record does not include any service 
medical records.  Hospital admission cards compiled by the 
SGO demonstrate that the veteran was circumcised in August 
1944. 

According to a statement from the veteran dated May 1999, he 
began having problems with his feet in November 1944 during 
parachute training.  The veteran visited sick bay 6 times 
during a two to three week period.  Finally, the doctor 
informed the veteran that he had developed 2nd degree flat 
feet and disqualified him from parachute jump training.  
Thereafter, the veteran worked in Classification and 
Assignment Section, and also for some other company duties. 

VA Form 3101 demonstrates that the veteran attended parachute 
school in Ft. Benning, Georgia during service, as evidenced 
by his absence without proper authority or in desertion for 
approximately 5 days in June 1945.     

In statements dated June 1999 and October 2000, the veteran 
indicated that prior to 1971, he was treated by medical 
doctors and did not work any jobs that required prolonged 
standing or walking.  In 1971, he treated with a podiatrist 
in Houston, Texas.  In 1972, a doctor from Houston, Texas 
removed several lesions from the bottom of his feet.  
According to the veteran, the records from the doctors in 
Houston are unavailable due to time lapse.  Between 1980 and 
1994, the veteran stated that he received treatment from 
Harold Malofsky, D.P.M, including two surgeries in 1981; one 
involving a transpositional V-Metaphyseal osteotomy of the 
right foot and the second surgery was an excision of benign 
lesion.  The veteran had a matrix surgery in 1982.  The 
veteran further stated that by 1985, he was taking pain 
medications, but could get no relief and had to retire.  He 
was also receiving treatment for other ailments, including 
back and leg pain, of which Dr. Malofsky told him that his 
feet disorder could be causing these problems.  According to 
the veteran, Dr. Malofsky no longer has the actual medical 
records and the medical records were destroyed at the 
hospital where the veteran had the three surgeries performed 
by Dr. Malofsky. 

The post-service medical evidence consists of three 
statements: two statements from Dr. Malofsky dated April 1981 
and March 1985 and one statement from J. Brendan O'Keeffe, 
M.D. dated August 1999.   

In a statement dated April 1981, Dr. Malofsky indicated that 
due to the veteran's continued increase in symptoms and 
inability to stand and ambulate for prolonged periods, he 
recommended total disability to prevent any complications 
developing before surgery was performed.  In a statement 
dated March 1985, Dr. Malofsky reported that the veteran had 
been under his care for chronic, symptomatic peda 
osteoarthritis and chronic plantar fasciitis both feet since 
October 1980.  Despite aggressive medical and surgical 
management, he continued to become increasingly symptomatic 
when required to work at a job that requires prolonged 
standing and walking.  

In a statement dated August 1999, Dr. O'Keeffe indicated that 
the veteran developed foot problems while in the Army flying 
school in 1942.  He was in parachute training, but because of 
the foot injury he had to discontinue parachute training and 
take a desk job.  Since that time, the veteran has continued 
to have foot problems with foot pain.  On examination, the 
veteran had marked arthritic changes with ischemia of feet.  
The veteran retired early because of his foot problems.  He 
became totally disabled because of his feet at that time and 
continued to be permanently totally disabled.  The veteran 
was not a candidate for anti-inflammatory medication because 
of GI side effects.  The veteran had surgery in 1980, 
approximately, which was unsuccessful.  He is on numerous 
medications.     

In a statement received by VA in October 2000, the veteran's 
wife indicated that she had been married to the veteran since 
1947 and that she has witnessed numerous times that his feet 
caused him to be handicapped in the ability to perform his 
job during the last 52 years.  In the 1950s, the veteran was 
not on his feet continuously.  During the 1960s, he was not 
required to be on his feet for any length of time, although 
he suffered pain with his feet.  He did not go to the doctor.  
She also observed him over the years and witnessed his feet 
problems increase until his walking ability was restricted 
and he could only stand for short period of time.  He did not 
apply for benefits in their earlier years because they were 
both working and had adequate income.  

The veteran's two sisters submitted statements indicating 
that they recall the veteran sending a letter to their 
parents while he was in service.  In the letter, the veteran 
discussed how disappointed he was when his feet began 
bothering him as he wanted to go overseas at that time, but 
his feet caused him lots of pain and he could not keep up 
with the group.  He was very disappointed that he had to take 
a job at a desk.  His feet have bothered him ever since 
service.    

Upon review of the veteran's claim, the evidence of record 
meets the first element of the Pond test.  See Pond v. West, 
12 Vet. App. 341, 346 (1999).  The post-service medical 
records indicate that the veteran is currently suffering from 
a feet disorder.  However, based upon the evidence in the 
record, the second and third elements of the Pond test are 
not met.
 
As noted above, the second element of the Pond test requires 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence of an injury or disease.  In this case, 
there is no evidence of medical treatment in service and 
despite the fact that the lay witness statements from the 
veteran, his wife and his sisters assert that the veteran's 
feet have bothered him ever since service, the Board notes 
the fact that the veteran did not receive medical treatment 
for his feet disorder until decades after service to be more 
persuasive evidence in finding that he did not suffer an in-
service disorder of the feet.  The Board also notes Dr. 
O'Keeffe's statement that the veteran developed foot problems 
while in the Army flying school in 1942, however, Dr. 
O'Keeffe did not provide a medical basis for his opinion and 
it appears that his opinion was based only on the veteran's 
report of medical history.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of lay history, 
unenhanced by additional medical comment, does not constitute 
competent medical evidence).  Dr. O'Keeffe's statements are 
conclusory, and they provide no medical evidence showing the 
feet disorder as a disability related to service, or clinical 
findings supporting his statements.  Dr. O'Keeffe also did 
not relate the veteran's current feet disorder, arthritic 
changes with ischemia of feet, to 2nd degree flat feet or 
residuals of 2nd degree flat feet, which was the veteran's 
claimed diagnosis in service.  Further, the fact that the 
veteran did not receive treatment for decades after service 
weighs against Dr. O'Keeffe's statements.  Based on the 
foregoing observations, the Board finds that the veteran did 
not incur a disorder of the feet in service.

There is also no competent medical evidence relating the 
veteran's current feet disorder to service.  The earliest 
evidence of medical treatment in the record are the 
statements from Dr. Malofsky in 1981 and 1985, neither of 
which relate the veteran's current feet disorder to service.  
As noted above, Dr. O'Keeffe did not provide a medical basis 
for his opinion and it appears that his opinion was based 
only on the veteran's report of medical history.  Id.  

The Board again recognizes the observations of the veteran's 
wife that she witnessed the veteran being handicapped in the 
ability to perform his job numerous times over the past 52 
years and the statements from his sisters that his feet have 
bothered him ever since service, however, medical expertise 
is required to relate his current feet disorder to the in-
service impairment.  See Savage v. Gober, 10 Vet. App. 488, 
497-498 (1997).  Based on the foregoing observations, there 
is no competent evidence relating the veteran's current feet 
disorder to service.  Further, the Board notes that the 
veteran, his wife and his two sisters do not appear to have 
any medical expertise, and as such, are not competent to 
offer an opinion as to medical etiology for his disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons may be competent to provide an eyewitness account 
of a veteran's visible symptoms, but they are simply not 
capable of offering evidence that requires medical 
knowledge). 

In short, the preponderance of the evidence is against the 
veteran's claim for service connection for a disorder of the 
feet, and his appeal is denied.  As the evidence is not in 
approximate balance, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER


Entitlement to service connection for a disorder of the feet 
is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

